Citation Nr: 0123885	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1976 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran failed to appear for hearings 
scheduled at the RO, first before a Hearing Officer and then 
before a member of the Board, in, respectively, April 2001 
and August 2001.  No further development with respect to his 
request for a hearing is required at this time in light of 
the fact that he did not provide an explanation for this 
reason for not appearing at these hearings or request a new 
hearing.


REMAND

The veteran seeks service connection for what he 
characterizes as injuries to the feet and ankles that he 
allegedly sustained in service and that he claims resulted in 
his discharge.  During an entrance examination in March 1976, 
the veteran's feet reportedly were normal.  However, in July 
1976, the veteran received treatment through the podiatry 
clinic for pes planus, characterized as moderate.  An entry 
in service medical records reveals a determination at that 
time that pes planus, confirmed by x-ray examination, was not 
severe enough to have existed prior to service.  

Subsequently, during an in-service examination conducted in 
October 1976, the veteran provided a history that included 
pain in the plantar fascial area and heels of both feet prior 
to entry on active duty; the veteran also reported an 
increase in symptoms during active duty.  The examiner 
diagnosed pes planus, severe, symptomatic.  The examiner 
concluded that pes planus existed prior to service and was 
not aggravated thereby.  Thereafter, the veteran was 
separated from service.  

Service connection may be granted for disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  That presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993). 

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Signed statements of a veteran made in service and related to 
the origin, or incurrence, of any disease or injury, if 
against the veteran's own interest, are of no force and 
effect, if other data do not establish the fact.  Other 
evidence will be considered as though such statements were 
not of record.  38 C.F.R. § 3.304(b)(3).  

As part of his claim for benefits, the veteran submitted a 
form authorizing the RO to obtain records of treatment from 
Dr. Dodge.  In November 1999, the RO requested that Dr. Dodge 
provide the medical records in question and apparently 
received no reply.  The RO also informed the veteran that it 
had sent the request to Dr. Dodge, adding that it was the 
veteran's responsibility to ensure that the evidence was 
received by the RO.  The RO does not appear to have made any 
further requests for evidence from Dr. Dodge or to have 
informed the veteran that this physician failed to respond to 
the request for information.  
The Board observes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA), was enacted.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board observes that the VCAA provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.

(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

In addition, recently promulgated regulations directs the VA 
to make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, such 
reasonable efforts consisting of an initial request for 
records, and if not received, at least one follow-up request.  
66 Fed. Reg. 45630 (to be codified at 38 C.F.R. 
§ 3.159(c)(1)).  The regulation also sets forth requirements 
associated with the VA's duty to notify the claimant of an 
inability to obtain records and the duty to notify the 
claimant of necessary information or evidence.  66 Fed. Reg. 
45630-32.

Reasonable efforts to obtain the records of Dr. Dodge should 
include at least one more attempt to secure the records in 
question.  Furthermore, the RO must properly notify the 
veteran of its inability to obtain the records in question 
should reasonable efforts to obtain those records prove 
fruitless.  In addition, in an August 2001 submission, the 
veteran's representative requested guidance concerning what 
additional information that would be needed to substantiate 
the claim and requested an opportunity to submit any 
additional medical evidence.  Additional development should 
include compliance with the veteran's request in this 
respect.  

The veteran has not yet been afforded a VA examination either 
to determine whether the veteran suffers from a current 
disability or to identify the etiology of any current 
disability.  The veteran's representative in the August 2001 
submission specifically requested such an examination. 

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.

Current treatment records do not document a diagnosis of pes 
planus.  However, those treatment records do document 
complaints of ankle pain in August 1999.  The Board reads 
this evidence together with the prior diagnosis of pes planus 
during service as raising some question as to whether the 
veteran suffers from ongoing symptoms of pes planus.  The 
Board finds, therefore, that there is competent lay and/or 
medical evidence of persistent symptoms of disability and 
that the evidence indicates that the disability may be 
associated with a disease or injury in service.  The 
evidence, however, leaves unclear whether the veteran 
actually suffers from a current foot disability and, if so, 
whether any such disability is related to service.  A medical 
examination, therefore, is warranted in order to help 
ascertain the nature and etiology of any current disability.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations published 
in August 2001 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and 
satisfied.

2.  As part of its development, the RO 
should contact the veteran and notify the 
veteran of evidence needed to 
substantiate the veteran's claim.  The RO 
should also request that the veteran 
identify all records of treatment 
received for a disability of the feet and 
ankles, including pes planus.  The RO 
should then obtain any identified 
treatment records.  The RO should also 
make at least one more attempt to obtain 
records of treatment provided through Dr. 
Dodge, identified above.  If any records 
identified by the veteran cannot be 
obtained, the RO should notify the 
veteran, in accordance with requirements 
set forth under the pertinent 
regulations. 

3.  Thereafter, the RO should afford the 
veteran an examination by an appropriate 
physician to ascertain the nature and 
etiology of a current disorder of the 
feet and/or ankles.  The examiner is 
requested to review the claims folder 
prior to the examination and to indicate 
that such review has been conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  All tests 
and studies deemed necessary should be 
conducted, and in this regard, the 
examiner should review the results of any 
testing prior to completion of the 
report.  In addition, the examiner should 
opine as to whether it is at least as 
likely as not that any disorder of the 
feet and/or ankles identified had its 
onset in service.  If the onset of the 
condition is determined to have 
preexisted service, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the condition 
increased in severity during service 
beyond it's natural progress or as due to 
the inherent nature of the disorder.  The 
examiner should consider the service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  The 
report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.  
In rendering such an opinion, the 
examiner may not rely upon any history of 
symptomatology prior to service 
articulated by the veteran during his 
active service.  All examination and test 
reports should thereafter be associated 
with the claims folder.

4.  The veteran must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

6.  The RO should also undertake any 
other development required by the VCAA.  

7.  Thereafter, the RO should adjudicate, 
de novo, whether service connection is 
warranted for pes planus.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


